             Case 2:19-cr-00216-JAM Document 31 Filed 02/11/21 Page 1 of 2


 1   DAVID W. DRATMAN
     Attorney at Law
 2
     State Bar No. 78764
 3   1007 7th Street, Suite 305
     Sacramento, California 95814
 4
     Telephone: (916) 443-2000
 5   Facsimile: (916) 443-0989
     Email: dwdratman@aol.com
 6
 7   DAVID D. FISCHER, SBN 224900
     LAW OFFICES OF DAVID D. FISCHER, APC
 8   5701 Lonetree Blvd, Ste 312
 9   Rocklin, CA 95765
     Telephone: (916) 447-8600
10   Facsimile: (916) 930-6482
11   Email: david.fischer@fischerlawoffice.com
12   Attorneys for Defendant
13   TIMOTHY HORWATH
14
15               IN THE UNITED STATES DISTRICT COURT FOR THE

16                        EASTERN DISTRICT OF CALIFORNIA
17
18   UNITED STATES OF AMERICA,
                                                   CR.S. No. 2:19-CR-00216 JAM
19                             Plaintiff,
20
                  v.                               STIPULATION AND [PROPOSED]
21                                                 ORDER TO AMEND SPECIAL
22   TIMOTHY HORWATH,                              CONDITIONS OF RELEASE

23                          Defendant.
24
25
26         IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
27   Attorney, through Christina McCall, Assistant United States Attorney, attorney for
28   Plaintiff, and David W. Dratman and David D. Fischer, attorneys for defendant Timothy

      STIPULATION AND [PROPOSED] ORDER TO AMEND SPECIAL CONDITIONS OF RELEASE

                                               1
               Case 2:19-cr-00216-JAM Document 31 Filed 02/11/21 Page 2 of 2


 1   Horwath, with the concurrence of the Pretrial Services Agency, that the defendant be
 2   subject to the conditions in the attached Second Amended Special Conditions of Release,
 3   which reflect that Mr. Horwath will now be residing in the Eastern District of California
 4   and will be directly supervised by the Pretrial Services Agency in this district. Attached
 5   is the Second Amended Special Conditions of Release drafted by the Pretrial Services
 6   Agency.
 7
 8                                            Respectfully submitted,
 9   Dated: February 10, 2021                 /s/ David D. Fischer
                                              DAVID W. DRATMAN
10
                                              DAVID D. FISCHER
11                                            Attorneys for Defendant
                                              TIMOTHY HORWATH
12
13   Dated: February 10, 2021                 /s/ David D. Fischer for
                                              CHRISTINA MCCALL
14                                            Assistant United States Attorney
15                                            Counsel for Plaintiff
16
17
           IT IS SO ORDERED.
18
19
20
21   Dated: February 11, 2021
22
23
24
25
26
27
28

      STIPULATION AND [PROPOSED] ORDER TO AMEND SPECIAL CONDITIONS OF RELEASE

                                                  2
